11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT


AFCO Technologies, Inc.,                   * From the 42nd District
                                              Court of Taylor County,
                                              Trial Court No. 47,770-A.

Vs. No. 11-11-00297-CV                     * June 6, 2013

Corgill Construction, Inc.,                * Memorandum Opinion by Wright, C.J.
                                             (Panel consists of: Wright, C.J.,
                                             McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, the
summary judgment of the trial court is reversed, and the cause is remanded to the
trial court for further proceedings. The costs incurred by reason of this appeal are
taxed against Corgill Construction, Inc.